Exhibit 10.1

PERFORMANCE AWARD AGREEMENT

PURSUANT TO THE

MARKETAXESS HOLDINGS INC.

2009 CODE SECTION 162(m)

EXECUTIVE PERFORMANCE INCENTIVE PLAN

THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made effective as of
February 15, 2012 (the “Grant Date”), by and between MarketAxess Holdings Inc.
(the “Company”) and Richard M. McVey (the “Participant”).

WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company, approved the MarketAxess Holdings Inc. 2009 Code
Section 162(m) Executive Performance Incentive Plan (the “Plan”);

WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant as of the Grant Date a Performance Award under the Plan subject
to the terms of this Agreement that will be based upon the achievement of the
performance metric set forth on Appendix A attached hereto, which performance
metric is intended to constitute a “performance goal”, as set forth under the
Plan.

NOW, THEREFORE, the Company and the Participant agree as follows:

1. Grant of Performance Award. Subject to the restrictions, terms and conditions
of the Plan and this Agreement, as of the Grant Date, the Company hereby awards
to the Participant under the Plan a Performance Award with an Individual Target
Award of $805,000.00. The Participant’s Individual Target Award shall be deemed
invested during the Performance Period (as defined below) in 26,178 shares (the
“Measurement Shares”) of the Company’s common stock, par value $.003 per share
(“Common Stock”) and on December 31, 2012 (the “Adjustment Date”) the
Participant’s Individual Target Award shall be adjusted to an amount equal to
the cash value of the Measurement Shares based on the closing price for the
Common Stock on the Adjustment Date (such adjusted amount, the “Adjusted Cash
Target Award”). The number of Measurement Shares shall be subject to adjustment
by the Committee during the Performance Period in the manner set forth in
Section 4.2(b) of the MarketAxess Holdings Inc. 2004 Stock Incentive Plan
(amended and restated effective April 28, 2006) (as amended from time to time,
the “Stock Plan”).

2. Payment. Subject to the Participant’s not incurring a termination of service
with the Company and its Affiliates (as defined below) prior to the Settlement
Date (as defined below) (except as otherwise specifically set forth in this
Agreement), during the Company’s first fiscal quarter in 2013, but in any event
no later than March 15, 2013, the Committee shall certify the level of
achievement of the performance metric set forth on Appendix A attached hereto
with respect to the Company’s fiscal year beginning on January 1, 2012 and
ending on December 31, 2012 (the “Performance Period”). The date of such
certification is referred to herein as the “Settlement Date”. On the Settlement
Date, the Company shall award to the Participant a Settlement Award as defined
in, and in an amount determined in accordance with, Appendix A attached hereto.
Subject to the terms of this Agreement, the Settlement Award shall be paid to
the Participant on the Settlement Date in the form of a number of shares of
Common Stock with a value (based on the closing price of the Common Stock on
December 31,

 



--------------------------------------------------------------------------------

2012) equal to the Settlement Award, disregarding any partial shares, such
shares to be issued to the Participant as an Other Stock-Based Award under, and
as defined in, the Stock Plan. No cash settlements shall be made with respect to
partial shares eliminated. Pursuant to Sections 4 and 5 hereof, such shares of
Common Stock, if any, shall be subject to certain restrictions, which
restrictions relate to the passage of time as an employee of, or consultant to,
the Company or its Affiliates, as described in Section 4.1 hereof. While such
restrictions are in effect, such shares of Common Stock shall be referred to
herein as “Restricted Stock.” The number of shares of Restricted Stock shall be
subject to adjustment in accordance with Section 4.2(b) of the Stock Plan.

For the purposes of this Agreement, “Affiliate” means each of the following:
(i) any subsidiary corporation of the Company within the meaning of
Section 424(f) of the Code; (ii) any parent corporation of the Company within
the meaning of Section 424(e) of the Code; (iii) any corporation, trade or
business (including, without limitation, a partnership or limited liability
company) which is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company or one of its Affiliates; (iv) any trade or business
(including, without limitation, a partnership or limited liability company)
which directly or indirectly controls 50% or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (v) any other entity in which the Company or any of its Affiliates
has a material equity interest and which is designated as an “Affiliate” by
resolution of the Committee.

3. Termination of Service/ Change of Control of the Company Prior to Settlement
Date.

3.1. Termination of Service.

 

  (a) In the event of the Participant’s termination of service by reason of
death or Disability (as defined in the letter agreement, dated January 19, 2011,
between the Company and the Participant (the “Employment Agreement”)), each
prior to the Settlement Date, then on the Settlement Date, the Participant (or
the Participant’s estate in the event of the Participant’s death) shall receive
the Restricted Stock that the Participant would have received if the Participant
had been employed by the Company on the Settlement Date, based on the actual
level of achievement of the performance metric, and all of the unvested shares
of such Restricted Stock shall become immediately vested.

 

  (b) In the event of the Participant’s termination of service by the Company
other than as the result of a Cause Event or by the Participant for Good Reason
(as such terms are defined in the Employment Agreement), each prior to the
Settlement Date, then on the Settlement Date, the Participant shall receive the
Restricted Stock that the Participant would have received if the Participant had
been employed by the Company on the Settlement Date, based on the actual level
of achievement of the performance metric, and 50% of the total number of
unvested shares of such Restricted Stock shall immediately vest. Any remaining
unvested shares of Restricted Stock that could vest pursuant to
Section 3.2(a)(i)(x) below shall remain outstanding for a period of three
(3) months following the date of such termination; provided that such shares of
Restricted Stock shall only vest in accordance with Section 3.2(a)(i)(x) below.

 

2



--------------------------------------------------------------------------------

3.2. Change of Control of the Company. In the event of a Change of Control of
the Company before the Settlement Date, the Committee, in its sole discretion,
may treat the Performance Award in accordance with any one of the following
methods as determined by the Committee:

 

  (a) The Committee may determine that the performance metric set forth on
Appendix A would likely have been achieved at or above the 80% Performance
Target level on the Settlement Date and treat the Performance Award in
accordance with any one of the following methods, as determined by the
Committee:

 

  (i) The Committee may determine that the performance metric is deemed achieved
at the Performance Target on the date of the Change of Control of the Company,
and on the date of the Change of Control of the Company, the Participant shall
be granted Restricted Stock at the Performance Target level, subject to the
conditions of Section 4, and all unvested Restricted Stock shall become
immediately vested if (x) such Change of Control of the Company occurs within
three months following a termination of service by the Participant for Good
Reason or (y) the Participant incurs a termination of service by the Company
other than as the result of a Cause Event within 24 months following such Change
of Control of the Company;

 

  (ii) Immediately prior to the Change of Control of the Company, the Committee
may determine that on the date of the Change of Control of the Company the
Performance Award is deemed achieved at the Performance Target and will not be
continued, assumed or have new rights substituted therefor and the Participant
will be granted Restricted Stock at the Performance Target level which shall
become immediately vested on the Change of Control of the Company; or

 

  (iii) Immediately prior to the Change of Control of the Company, the Committee
may determine that the Performance Award will be continued, assumed or have new
rights substituted therefore.

 

  (b) The Committee may determine that the performance metric set forth on
Appendix A would likely have been achieved below the 80% Performance Target
level on the Settlement Date and treat the Performance Award in accordance with
any one of the following methods as determined by the Committee:

 

  (i) Immediately prior to the Change of Control of the Company, the Committee
may determine that the Performance Award will be canceled in its entirety; or

 

3



--------------------------------------------------------------------------------

  (ii) Immediately prior to the Change of Control of the Company, the Committee
may determine that the Performance Award will be continued, assumed or have new
rights substituted therefore.

 

  (c) Notwithstanding any other provision herein, the Committee may otherwise
determine the treatment of the Performance Award, which shall not be
inconsistent with any of the terms of the Plan.

 

  (d) Notwithstanding any other provision herein, the Participant hereby
acknowledges and agrees that the first sentence of Section 7.2 of the Plan shall
not apply to the Performance Award granted under this Agreement.

4. Restricted Stock.

4.1. Vesting. The Restricted Stock shall become vested and cease to be
Restricted Stock (but shall remain subject to the other terms of this Agreement
and the terms of the Stock Plan relating to Restricted Stock) as follows if the
Participant has been continuously employed by or otherwise provides services to
the Company or an Affiliate from the Settlement Date until the applicable
vesting date:

 

September 30,

Vesting Date

     Percentage
Vested  

January 15, 2014

       50 % 

January 15, 2015

       50 % 

Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the applicable vesting dates and all vesting
shall occur only on the appropriate vesting date. When any shares of Restricted
Stock become vested, the Company shall promptly deliver to the Participant any
related RS Property (as defined below), subject to applicable withholding.

4.2. Detrimental Activity. In the event the Participant engages in Detrimental
Activity (as defined in the Stock Plan) prior to, or during the one year period
after, any vesting of Restricted Stock, the Committee may direct that all
unvested Restricted Stock shall be immediately forfeited to the Company and that
the Participant shall pay over to the Company an amount equal to the Fair Market
Value at the time of vesting of any Restricted Stock which had vested in the
period referred to above. This Section shall cease to apply upon a Change of
Control of the Company.

4.3. Termination of Service/ Change of Control of the Company.

 

  (a) Termination of Service.

 

  (i) In the event of the Participant’s termination of service by reason of
death or Disability, each on or after the Settlement Date, then all unvested
Restricted Stock shall become immediately vested.

 

  (ii) In the event of the Participant’s termination of service by the Company
other than as the result of a Cause Event or by the Participant for Good Reason,
each on or after the Settlement Date,

 

4



--------------------------------------------------------------------------------

50% of the total number of unvested shares of Restricted Stock granted pursuant
to this Agreement shall vest. Any remaining unvested shares of Restricted Stock
that could vest pursuant to Section 4.3(b)(i)(x) below shall remain outstanding
for a period of three (3) months following the date of such termination;
provided that such shares of Restricted Stock shall only vest in accordance with
Section 4.3(b)(i)(x) below.

 

  (b) Change of Control of the Company.

 

  (i) If on or after the Settlement Date there is a Change of Control of the
Company and (x) such Change of Control of the Company occurs within three months
following a termination of service by the Participant for Good Reason or (y) the
Participant incurs a termination of service by the Company other than as the
result of a Cause Event within 24 months following such Change of Control of the
Company, then all unvested Restricted Stock shall become immediately vested.

 

  (ii) If there is a Change of Control of the Company after the Settlement Date
and immediately prior to the Change of Control of the Company it is determined
that the Restricted Stock will not be continued, assumed or have new rights
substituted therefore, then immediately prior to the Change of Control of the
Company, all unvested Restricted Stock shall become immediately vested.

4.4. Rights as a Holder of Restricted Stock. From and after the Settlement Date,
the Participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a holder of shares of Common Stock, including, without
limitation, the right to vote such shares, to receive and retain all regular
cash dividends payable to holders of Common Stock of record on and after the
Settlement Date (although such dividends will be treated, to the extent required
by applicable law, as additional compensation for tax purposes), and to exercise
all other rights, powers and privileges of a holder of Common Stock with respect
to the Restricted Stock, with the exceptions that (i) the Participant shall not
be entitled to delivery of the stock certificate or certificates representing
the Restricted Stock until such shares are no longer Restricted Stock; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock and any other property (“RS
Property”) issued in respect of the Restricted Stock, including stock dividends
at all times such shares are Restricted Stock; (iii) no RS Property will bear
interest or be segregated in separate accounts; and (iv) the Participant shall
not, directly or indirectly, Transfer the Restricted Stock in any manner
whatsoever. Prior to the Settlement Date, the Participant shall have no rights
as a stockholder with respect to any shares of Common Stock covered by any
Restricted Stock to be granted for the Performance Period (if any) unless and
until the Participant has become the holder of record of such Common Stock, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided herein or under the terms of the Stock Plan relating to
Restricted Stock (including, without limitation, Section 4.2(b) of the Stock
Plan).

 

5



--------------------------------------------------------------------------------

4.5. Taxes; Section 83(b) Election. The Participant acknowledges, subject to the
last sentence of this paragraph, that (i) no later than the date on which any
Restricted Stock shall have become vested, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding payment of,
any Federal, state or local taxes of any kind required by law to be withheld
with respect to any Restricted Stock which shall have become so vested,
including by electing to reduce the number of shares of Common Stock otherwise
deliverable to the Participant or by delivering shares of Common Stock already
owned; (ii) the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant any
Federal, state or local taxes of any kind required by law to be withheld with
respect to any Restricted Stock which shall have become so vested, including
that the Company may, but shall not be required to, sell a number of shares of
Common Stock sufficient to cover applicable withholding taxes; and (iii) in the
event that the Participant does not satisfy (i) above on a timely basis, the
Company may to the extent permitted by law, but shall not be required to, pay
such required withholding and treat such amount as a demand loan to the
Participant at the maximum rate permitted by law, with such loan, at the
Company’s sole discretion and provided the Company so notifies the Participant
within thirty (30) days of the making of the loan, secured by the Common Stock
and any failure by the Participant to pay the loan upon demand shall entitle the
Company to all of the rights at law of a creditor secured by the Common Stock.
The Company may hold as security any certificates representing any Common Stock
and, upon demand of the Company, the Participant shall deliver to the Company
any certificates in his or her possession representing the Common Stock together
with a stock power duly endorsed in blank. The Participant also acknowledges
that it is his or her sole responsibility, and not the Company’s, to file timely
and properly any election under Section 83(b) of the Code, and any corresponding
provisions of state tax laws, if the Participant wishes to utilize such
election.

4.6. Legend. In the event that a certificate evidencing Restricted Stock is
issued, the certificate representing the Common Stock shall have endorsed
thereon the following legends:

 

  (a) “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF INCENTIVE PLANS
MAINTAINED BY MARKETAXESS HOLDINGS INC. (THE “COMPANY”) AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED EFFECTIVE AS OF
FEBRUARY 15, 2012. COPIES OF SUCH PLANS AND AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.”

 

  (b) Any legend required to be placed thereon by applicable blue sky laws of
any state. Notwithstanding the foregoing, in no event shall the Company be
obligated to issue a certificate representing the Restricted Stock prior to
vesting as set forth in Section 4.1 hereof.

5. Restrictions on Transfer. The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber or otherwise dispose of the
Performance Award or, if any, the shares of Restricted Stock or grant any proxy
with respect thereto, except as specifically permitted by the Plan, the Stock
Plan and this Agreement. Any attempted

 

6



--------------------------------------------------------------------------------

Transfer in violation of this Agreement, the Plan or the Stock Plan shall be
void and of no effect and the Company shall have the right to disregard the same
on its books and records and to issue “stop transfer” instructions to its
transfer agent. Notwithstanding the foregoing, nothing herein, in the Plan or in
the Stock Plan shall prohibit the Participant from pledging the Common Stock the
Participant is granted hereunder to the Company pursuant to a stock pledge
agreement entered into between the parties hereto.

6. Issuance Restrictions. The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.

7. Securities Representations. The shares of Common Stock will be issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:

7.1. The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this section;

7.2. The Common Stock must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Common Stock or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Common Stock and the Company is under no obligation to continue in effect a
Form S-8 Registration Statement or to otherwise register the resale of the
Common Stock (or to file a “re-offer prospectus”);

7.3. The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.

8. Not an Employment Agreement. Neither the execution of this Agreement nor the
issuance of the Performance Award or the Common Stock hereunder constitute an
agreement by the Company to employ or to continue to employ the Participant
during the entire, or any portion of, the term of this Agreement, including but
not limited to any period during which any shares of Common Stock are
outstanding.

9. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and

 

7



--------------------------------------------------------------------------------

executing any instruments which such attorney-in-fact may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, other RS Property, Common Stock and property provided for
herein, and the Participant hereby ratifies and confirms that which the Company,
as said attorney-in-fact, shall do by virtue hereof. Nevertheless, the
Participant shall, if so requested by the Company, execute and deliver to the
Company all such instruments as may, in the judgment of the Company, be
advisable for this purpose.

10. Miscellaneous.

10.1. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement. Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.

10.2. This award of the Performance Award, and upon the settlement thereof the
issuance of Restricted Stock (if any), shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock, the dissolution or liquidation of
the Company, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding.

10.3. The Participant agrees that the award of the Performance Award hereunder,
and upon the settlement thereof the issuance of Restricted Stock (if any), is
special incentive compensation and that the Performance Award and Restricted
Stock (if applicable), any dividends paid thereon (even if treated as
compensation for tax purposes) and any other RS Property will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.

10.4. No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.

10.5. This Agreement may be executed in one or more counterparts (including via
facsimile or PDF), all of which taken together shall constitute one contract.

10.6. The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

 

8



--------------------------------------------------------------------------------

10.7. The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

10.8. All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the Compensation Committee of the
Board with a copy to the Company’s Head of Human Resources.

10.9. This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.

11. Provisions of the Plans Control. Other than as expressly set forth in
Section 3(d) of this Agreement, this Agreement is subject to all the terms,
conditions and provisions of the Plan and, with regard to the issuance of any
Restricted Stock or Common Stock, the Stock Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan and the Stock Plan as may be adopted by the
Committee and as may be in effect from time to time. Both the Plan and the Stock
Plan are incorporated herein by reference. Copies of the Plan and the Stock Plan
have been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan or the Stock Plan, the Plan or the Stock Plan, as applicable, shall
control, and this Agreement shall be deemed to be modified accordingly. Unless
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan, or if not defined in the Plan, as
defined in the Stock Plan. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof (other than any other
documents expressly contemplated herein, in the Plan or in the Stock Plan) and
supersedes any prior agreements between the Company and the Participant.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

    MARKETAXESS HOLDINGS INC.     By:   /s/ Antonio DeLise      

Antonio DeLise, Chief Financial Officer

   

Date: February 16, 2012

   

/s/ Richard M. McVey

   

Richard M. McVey

   

Date: February 16, 2012

 

 

10



--------------------------------------------------------------------------------

APPENDIX A

Performance Metric and Settlement Award

A. Performance Metric.

The Performance metric set forth herein is established for purposes of the grant
of the Performance Award for the Performance Period and is intended to be
“performance-based” under Section 162(m) of the Code.

The performance metric for the Performance Period ending December 31, 2012 shall
be the Company’s attainment of pre-tax operating income of $*** per share of
Common Stock before the Company’s payment of any cash bonuses to its employees
for performance during the Performance Period and any expenses incurred in
connection with all Performance Awards granted under the Plan and all
Performance Share Awards granted under the Stock Plan for the Performance Period
by the Company to employees and consultants, as set forth in the Company’s
financial statements and as calculated in accordance with GAAP (the “Performance
Target”). The Participant will be eligible to receive a “Settlement Award” with
a value based on the level of the Performance Target achieved, as specified
below. The terms and conditions governing the Performance Award will be
construed and interpreted in a manner consistent with Section 162(m) of the Code
and, without limiting the generality of the foregoing, the Committee will
certify the attainment of the Level of Target Performance Achieved to the extent
and in the manner required by Section 162(m) of the Code.

Subject to the terms and conditions of this Agreement, the value of the
Settlement Award shall be determined on the Settlement Date, as follows:

 

Level of Target Performance Achieved

  

Value of the Settlement Award will be

Equal to the Following Percentage of the

Adjusted Cash Target Award

130% and above

   150%

100%

   100%

80%

   50%

less than 80%

   0%

B. Interpolation. In determining the value of the Settlement Award, the
Committee shall interpolate the percentage of the Adjusted Cash Target Award
earned for the achievement of the performance metric between each applicable
target level, which percentage shall be calculated to the nearest one-hundredth
percent.

C. Miscellaneous.

Notwithstanding anything to the contrary, the Committee shall calculate pre-tax
operating income in a manner that excludes the following:

 

  (i) all items of gain, loss or expense for the applicable fiscal year under
consideration that are related to the disposal of a business or discontinued
operations; and

 

A-1



--------------------------------------------------------------------------------

  (ii) all items of gain, loss or expense for the applicable fiscal year that
are related to changes in accounting principles or to changes in applicable law
or regulations.

In addition, the Committee may, in its sole discretion, elect to exclude from
the calculation of operating income all items of gain loss or expense for the
applicable fiscal year that are related to extraordinary, special, unusual or
non-recurring items, events or circumstances affecting the Company or the
financial statements of the Company.

With respect to the Performance Period, to the extent any provision contained
herein creates impermissible discretion under Section 162(m) of the Code, such
provision will be of no force or effect.

 

A-2